DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2022 has been entered.

The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 2009/0145967) in view of Aman et al. (“Aman”)(US 6,567,116), Schroader (US 2019/0202642).

Carpenter (fig. 1-3) teaches a method and device for producing and maintaining an assignment of object data of an object to a changing physical position of the object in a sorting device, comprising: 
(re: certain elements of claims 1, 14) at least one entry point for supplying objects to the sorting device and a plurality of transfer points at which selected objects can be discharged from the sorting device (fig. 1 showing sorting device 24 with a plurality of discharge points near 10; para. 19, 20);
 a storage device (34) for storing the object data of a position and of optical object data (para. 21-27 teaching control computer for video tracking position);
 a discharge device for discharging a particular object from the sorting device at a specific transfer point onto a delivery path, each delivery path extending from the transfer point to a removal point, where the delivery path is arranged for removal of an object from the delivery path at the removal point or at any point along the delivery path (fig. 1 showing discharge element near 10 in zone 1; para. 9-10, 20-21 teaching that objects are transferred from discharge point to Zone 2 or Zone 3 removal points, wherein delivery path can be regarded as path from sorting device thru Zones 2 and 3);
a capture device for capturing optical object data and for tracking one or more objects discharged at the transfer point (fig. 1 near 30, 32; para. 9-10,12, 20-21 teaching video tracking system including cameras and related control elements);
 a control unit (34) which is configured to control the sorting device for executing the steps comprising:
 feeding in an object, of which at least one identity feature can be stored as part of object data of the object, at an entry point of the sorting device, capturing of identity data before, during or after such feeding in, and storage of the identity data as part of object data of the object, on the basis of sorting data from which a sorting target for the object can be derived for each object (para. 12, 13, 30-33 teaching feeding and sorting of objects, wherein object data includes identity data, such as RFID correlated with barcode data, to assist with object tracking), 
determining a transfer point that is assigned to the object (Id.),
 transporting the object as far as the specified transfer point, and discharging the object at the specified transfer point (Id.),
capturing optical object data of each object discharged at the transfer point once the object has reached a predetermined position on the sorting device, at the transfer point or along a delivery path extending from the transfer point to a removal point, and storing the optical object data as a further part of the object data, transporting the object along the delivery path (para. 12, 13, 21-27 teaching video tracking system that “tracks the object based on its shaped and movement history”, wherein system “can operate intermittently or continuously”), and 
during the transportation, following the discharged object on the basis of the optical object data by means of tracking, wherein the tracking comprises repeated determination of the position of the object along the delivery path at successive chronological intervals, until the object is removed, and storing a current position of the object as a further part of the object data of the object (Id.);
(re: claim 15) wherein the sorting device comprises tilting bowl units, drop flap units, transverse conveyor belt units, and/or driverless transport vehicles (para. 13, 14). 

(re: claims 1-7 and 13) The claimed method steps are performed in the normal operation of the combined device described below.

Carpenter as set forth above teaches all that is claimed except for expressly teaching
(re: certain elements of claims 1, 14) said capture device located in the area of the transfer point;
(re: claims 8, 16) wherein during the tracking of the object, a loss of the assignment of the object data to the physical position of the object occurs at a position along the delivery path,
wherein after the loss of the assignment further optical object data of the object are captured as soon as possible and are compared with the optical object data, and
 wherein if the optical object data match the further optical object data within the scope of a specified tolerance range, the tracking of the object is continued on the basis of the optical object data;
(re: claim 9) wherein in the event of a repeated loss of the assignment of the object data to the physical position of the object, the steps according to claim 8 are run through again;
 (re: claim 11)  wherein all objects located within the delivery path between the transfer point and the removal point are continuously captured and tracked by the tracking system and, in the event of an object being obscured by another object in the delivery path, the tracking of the obscured object is continued as soon as the object is no longer obscured. 
Here, it is noted that Carpenter already teaches that the tracking system is well-suited for detect and resolving various error and “loss” scenarios (para. 33).
Aman further teaches that it is well-known in the object sorting tracking arts to continuously acquire object data to resolve loss scenarios when an object position has been temporarily lost due to events such as object overlap (fig. 8; col. 3, ln. 35-52; col. 15, ln. 30-col. 18, ln. 28 and col. 20, ln. 50-col. 21, ln. 28 teaching that when a marked object is lost in multi-object tracking system that the camera system seeks to acquire optical data based on last known object location and to re-identify object after threshold range value is achieved).
Schroader further teaches that it is well-known to place tracking cameras at discharge modules in an object sorting system to optimize object flow and to prevent errors such as jams (para. 18-21 teaching positioning of cameras at flow-entry and offloading points, wherein camera data can be utilized to optimize system by identifying flow problems such as jams).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and in the nature of the problem being solved.  In the instant case, the problem revolves around tracking of an object during processing.  Carpenter, Schroader and Aman all teach the use of a multi-camera object tracking system to track multiple objects and Aman expressly teaches the continuous acquiring of optical data to reacquire objects lost during track.  Thus, one with ordinary skill in the art would likely find the claimed invention as obvious as the prior art (supra) already teaches the claimed features as well-known solutions to common issues encountered during object tracking.  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious to a person having ordinary skill in the art to modify the invention of Carpenter for the reasons set forth above.

Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are unpersuasive in view of the reformulated prior art rejection set forth above.  Consequently, the claims stand rejected.

Allowable Subject Matter
Claim 17 is allowed.
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
May 12, 2022